Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made as of February 16, 2011, by
and between Harry J. Mullany III (“Executive”) and ServiceMaster Global
Holdings, Inc., a Delaware corporation (“ServiceMaster” or the “Company”).

 

WHEREAS, ServiceMaster desires to employ Executive as the Chief Executive
Officer (“CEO”) of ServiceMaster and as a member of ServiceMaster’s Board of
Directors (the “Board”), and Executive desires to be employed by ServiceMaster
in such capacities, in each case pursuant to the terms and conditions of this
Agreement.

 

WHEREAS, ServiceMaster and Executive intend hereby to set forth the terms and
conditions upon which Executive shall be employed in such capacities.

 

NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, and intending to be legally bound, the parties, subject to the
terms and conditions set forth herein, agree as follows:

 

1.             Defined Terms.  Any capitalized terms which are not defined
within this Agreement are defined in Exhibit A hereto attached.

 

2.             Term.  ServiceMaster shall employ Executive, and Executive agrees
to be employed by ServiceMaster, in each case, subject to the terms and
conditions of this Agreement, for the period commencing on February 22, 2011
(the “Effective Date”) and continuing through and including the earliest of the
effective date of Executive’s termination of employment (“Date of Termination”),
the date of Executive’s death, and the third anniversary of the Effective Date
(the “Term”); provided that the Term shall automatically be extended by one year
effective upon the third anniversary of the Effective Date and each anniversary
thereafter until such date as either the Company or Executive shall have
terminated such automatic extension provision by giving written notice to the
other at least sixty (60) days prior to the end of the initial Term or any
extension thereof.

 

3.             Duties.  Commencing on March 31, 2011 (the “Succession Date”),
continuing during the Term, and subject to the powers, authorities and
responsibilities vested in the Board and committees of the Board, Executive
shall (a) have the authorities and responsibilities consistent with his
experience and training and position as the CEO of ServiceMaster; (b)  report
directly to the Board; (c) serve as a member of the Board; and (d) serve as CEO
of The ServiceMaster Company, and as an officer or director of such other of the
Company’s subsidiaries as may be requested by the Board from time to time. 
During the period from the Effective Date to the Succession Date, Executive
shall (x) be employed by the Company in a transitional role designed by the
Chairman of the

 

--------------------------------------------------------------------------------


 

Board to facilitate the smooth transfer of executive responsibilities to
Executive as of the Succession Date; and (y) report to the Board.

 

4.             Obligations of ServiceMaster During the Term.  ServiceMaster
shall provide the following to Executive during the Term:

 

(a)               Salary.  ServiceMaster shall pay Executive a base salary
(“Base Salary”) at an annual rate of at least $1,000,000, payable in accordance
with the payroll practices of The ServiceMaster Company, a Delaware corporation
and the primary operating subsidiary of ServiceMaster.  If Executive’s Base
Salary is increased during the Term, it may not thereafter be decreased without
the written consent of Executive.

 

(b)               Signing Bonus.  Not later than the first payroll date
following the Effective Date, Executive shall be paid a cash bonus of $1,750,000
(the “Signing Bonus”).  The Signing Bonus shall be subject to repayment as
follows:  (i) if Executive voluntarily terminates his employment without Good
Reason prior to the six-month anniversary of the Effective Date (the “Initial
Period”), Executive shall repay the Signing Bonus to the Company within five
business days following the Date of Termination; and (ii) if Executive
voluntarily terminates his employment without Good Reason following the Initial
Period but prior to the first anniversary of the Effective Date, Executive shall
repay one-half of the Signing Bonus to the Company within five business days
following the Date of Termination.  To the extent permitted by applicable law,
the Company may offset any amounts owed pursuant to this Section 4(b) against
any amounts payable to Executive by the Company or any of its affiliates at the
time that any such repayment is due and owing.

 

(c)               Annual Bonus.

 

(1)           Generally.  Executive shall be eligible to participate in The
ServiceMaster Company’s Annual Bonus Plan (or any successor plan) in respect of
each fiscal year of The ServiceMaster Company on at least the same terms and
conditions as other executive officers of ServiceMaster and The ServiceMaster
Company; provided that Executive’s annual bonus opportunity payable at
achievement of “target” levels shall be not less than 100 percent of Base
Salary, it being understood that the actual amount payable and the performance
metrics, weighting, and thresholds applicable to Executive shall be determined
in accordance with The ServiceMaster Company’s Annual Bonus Plan as adopted and
administered by the Compensation Committee of the Board (the “Compensation
Committee”).  Any amount payable pursuant to this Section 4(c)(1) shall be paid
when paid to other executive officers of ServiceMaster and The ServiceMaster
Company, but in no event later than March 15 of the year following the year in
respect of which it was earned.

 

2

--------------------------------------------------------------------------------


 

(2)           2011 Performance Year.  Notwithstanding Section 4(c)(1), in no
event shall Executive’s annual bonus for the 2011 performance year be less than
$500,000 (the “2011 Minimum Bonus”), payable not later than December 31, 2011;
provided, however, that the Company shall prepay to Executive the 2011 Minimum
Bonus if Executive so requests.  If Executive voluntarily terminates his
employment without Good Reason prior to the date on which annual bonuses for the
2011 performance year are paid to other executive officers of ServiceMaster and
The ServiceMaster Company, then Executive shall repay the 2011 Minimum Bonus to
the Company within five business days following the Date of Termination.  To the
extent permitted by applicable law, the Company may offset any amounts owed
pursuant to this Section 4(c)(2) against any amounts payable to Executive by the
Company or any of its affiliates at the time that any such repayment is due and
owing.

 

(d)               Benefits.  Executive shall be entitled to those employee
benefits and perquisites which The ServiceMaster Company from time to time
generally makes available to its executive officers (“Benefits”) subject to the
terms and conditions of such benefit plans or programs.  The Benefits shall
include, without limitation, medical insurance, dental insurance, life
insurance, vision insurance, flexible spending or similar account, four weeks of
paid annual vacation, participation in the ServiceMaster Profit Sharing and
Retirement Plan (“PSRP”), participation in the Company’s deferred compensation
plan and such other benefits, as the Board or Compensation Committee may
determine from time to time.  To the extent that, by reason of the normal
operation of the plans providing medical Benefits, Executive will not be able to
receive medical coverage as of the Effective Date, the Company will reimburse
Executive for COBRA continuation coverage from his prior employer for the period
between the Effective Date and the commencement of such coverage.

 

(e)               Automobile Allowance.  Executive shall be entitled to an
automobile allowance of not more than $15,000 per year, payable in accordance
with Company policy.

 

(f)                Commuting Expenses.  Executive shall receive up to $85,000 in
each of 2011 and 2012 to reimburse commuting expenses pending his relocation.

 

(g)               Reimbursement of Other Expenses.  Executive shall be
reimbursed for all proper and reasonable expenses incurred by Executive in the
performance of his duties hereunder in accordance with the policies of
ServiceMaster and The ServiceMaster Company.  Executive shall also qualify for
The ServiceMaster Company’s relocation program and shall be provided with
reimbursement of his relocation expenses, including a tax gross-up for
reimbursed relocation expenses, in accordance with the terms and conditions of
that program.

 

3

--------------------------------------------------------------------------------


 

5.             Equity-Based Compensation.  Executive shall be granted the
following equity-based compensation:

 

(a)               Share Purchase.

 

(1)           Initial Investment.  Upon Executive’s commencement of employment,
the Company shall sell, and Executive shall purchase, an aggregate amount of
$1.9 million of shares of the common stock of the Company, par value $.01 per
share (the “Common Stock”), at the then-current fair market value (the “Fair
Market Value”) as determined by the Board (the “Initial Per Share Price”)
pursuant to the ServiceMaster Global Holdings, Inc. Stock Incentive Plan (the
“Stock Incentive Plan”) (the shares so purchased, the “Initial Shares”).

 

(2)           Subsequent Purchases.  Executive may, in his discretion, elect to
purchase additional shares of Common Stock from the Company at their
then-current Fair Market Value (as most recently determined by the Board) on the
first and second anniversaries of the Effective Date, up to an aggregate
purchase price of $1.1 million (collectively, the “Additional Shares”).  If
Executive elects to purchase Additional Shares, the Company shall sell the
Additional Shares to Executive.

 

(3)           Terms and Conditions.  The terms and conditions of Executive’s
purchase of any shares of Common Stock shall be evidenced by a separate Employee
Stock Subscription Agreement, substantially in the form attached hereto as
Exhibit B, to be entered into between the Company and Executive (the “Employee
Stock Subscription Agreement”), as supplemented by the terms and conditions of
this Agreement.

 

(b)               Restricted Stock Units.

 

(1)           Initial Investment.  Effective as of the closing of the purchase
of the Initial Shares pursuant to Section 5(a)(1), the Company shall grant
Executive a number of restricted stock units under the Stock Incentive Plan
having an aggregate Fair Market Value (determined by reference to the shares of
Common Stock underlying such restricted stock units) equal to one-half of the
aggregate purchase price of the Initial Shares (the “Initial RSUs”).  The
Initial RSUs shall vest, subject to Executive’s continued employment with the
Company, in three annual installments at a rate of one-third per year on each of
the first three anniversaries of the Effective Date.

 

(2)           Subsequent Purchases.  Effective as of the closings of the
purchase of any Additional Shares pursuant to Section 5(a)(2), the Company shall
grant to Executive a number of restricted stock units under the Stock Incentive
Plan having an aggregate Fair Market Value (determined by reference to the
shares of

 

4

--------------------------------------------------------------------------------


 

Common Stock underlying such restricted stock units) equal to one-half of the
aggregate purchase price of any Additional Shares purchased by Executive
(collectively, the “Additional RSUs,” and along with the Initial RSUs, the
“RSUs”).  The Additional RSUs shall vest, subject to Executive’s continued
employment with the Company, in three annual installments at a rate of one-third
per year on each of the first three anniversaries of the purchase date of the
related Additional Shares.

 

(3)           Terms and Conditions. The terms and conditions of the RSUs
(including, but not limited to, the vesting conditions) shall be set forth in a
separate Employee Restricted Stock Unit Agreement substantially in the form
attached hereto as Exhibit C, to be entered into between the Company and
Executive (the “RSU Agreement”) and will be subject to the terms and provisions
of the Stock Incentive Plan and Employee Stock Subscription Agreement.

 

(c)               Matching Stock Options.

 

(1)           Initial Investment. Effective as of the closing of the purchase of
the Initial Shares pursuant to Section 5(a)(1), the Company shall grant
Executive non-qualified stock options under the Stock Incentive Plan to purchase
the number of shares of Common Stock equal to five times the number of Initial
Shares so purchased (the “Initial Matching Options”).  The Initial Matching
Options will vest, subject to Executive’s continued employment with the Company,
in four annual installments at a rate of one-fourth per year on each of the
first four anniversaries of the Effective Date.  The exercise price per share of
Common Stock covered by the Initial Matching Options shall be equal to the
Initial Per Share Price.

 

(2)           Subsequent Purchases.  Effective as of the closings of the
purchase of any Additional Shares pursuant to Section 5(a)(2), the Company shall
grant to Executive non-qualified stock options under the Stock Incentive Plan to
purchase the number of shares of Common Stock equal to five times the number of
Additional Shares, if any (the “Additional Matching Options,” and along with the
Initial Matching Options, the “Matching Options”).  The Additional Matching
Options shall vest, subject to Executive’s continued employment with the
Company, in four annual installments at a rate of one-fourth per year on each of
the first four anniversaries of the purchase date of the related Additional
Shares.  The exercise price per share of Common Stock covered by the Additional
Matching Options shall be equal to the purchase price per share of each such
Additional Share.

 

5

--------------------------------------------------------------------------------


 

(d)               Superperformance Options.

 

(1)           Initial Investment.  Effective as of the closing of the purchase
of the Initial Shares pursuant to Section 5(a)(1), the Company shall grant
Executive non-qualified stock options under the Stock Incentive Plan to purchase
the number of shares of Common Stock equal to (i) the number of Initial Matching
Options granted pursuant to Section 5(c)(1) above, divided by (ii) ten (such
number, as rounded to the nearest whole number, the “Initial Superperformance
Options”).  The exercise price per share of Common Stock covered by the Initial
Superperformance Options shall be equal to the Initial Per Share Price.

 

(2)           Subsequent Purchases.  Effective as of the closing of the purchase
of any Additional Shares pursuant to Section 5(a)(2), the Company shall grant
Executive non-qualified stock options under the Stock Incentive Plan to purchase
the number of shares of Common Stock equal to (i) the number of Additional
Matching Options granted pursuant to Section 5(c)(2) above, divided by (ii) ten
(such number, as rounded to the nearest whole number, the “Additional
Superperformance Options,” and along with the Initial Superperformance Options,
the “Superperformance Options”).  The exercise price per share of Common Stock
covered by any Additional Superperformance Options shall be equal to the
exercise price of the corresponding Additional Matching Options.

 

(3)           Vesting.  The Superperformance Options will vest either (i) prior
to a Public Offering (as defined in the Stock Incentive Plan), if the Fair
Market Value of the Common Stock equals $25.00 based on the Board’s most recent
valuation, or (ii) following a Public Offering, if the closing price of the
Common Stock equals or exceeds $25.00 for 20 consecutive trading days; subject
in each case to Executive’s continued employment with the Company from the
Effective Date through the vesting date.

 

(e)               Employee Stock Option Agreement; Plans.  The terms and
conditions of the Matching Options and the Superperformance Options
(collectively, the “Options”) will be evidenced by the Employee Stock Option
Agreements, substantially in the form attached hereto as Exhibit D, to be
entered into between Executive and the Company at the time that such Options are
granted (the “Employee Stock Option Agreements” and, together with the Employee
Stock Subscription Agreement and RSU Agreement, the “Management Equity
Agreements”) and will be subject to the terms and provisions of the Stock
Incentive Plan and Employee Stock Subscription Agreement.

 

6.             Severance Benefits.

 

(a)           In the event that Executive’s employment hereunder is terminated
during the period beginning on and including the Effective Date and ending on or
prior to the

 

6

--------------------------------------------------------------------------------


 

expiration of the Term by ServiceMaster without Cause or by Executive for Good
Reason, then ServiceMaster, subject to Section 6(i), shall pay to Executive, as
compensation for services rendered to ServiceMaster and its affiliated
companies:

 

(1)           Executive’s Base Salary earned through the Date of Termination, to
the extent not previously paid (but after giving effect to any amounts that
would be deferred pursuant to the ServiceMaster deferred compensation plan);
plus

 

(2)           (i) Executive’s annual bonus earned with respect to the fiscal
year immediately prior to the fiscal year in which the Date of Termination
occurs, to the extent not previously paid (but after giving effect to any
amounts that would be deferred pursuant to the ServiceMaster deferred
compensation plan), plus (ii) the bonus that Executive would have been paid in
respect of the fiscal year in which the Date of Termination occurs had his
employment not terminated, pro rated for the portion of the fiscal year during
which Executive was employed elapsed through the Date of Termination (the “Pro
Rata Bonus”); plus

 

(3)           continued payment of his monthly Base Salary, at the rate in
effect immediately prior to the Date of Termination, for 24 months following the
Date of Termination; plus

 

(4)           an amount equal to two times Executive’s average annual bonus paid
or payable to Executive with respect to the two fiscal years immediately
preceding the Date of Termination (and for this purpose, if Executive has not
received an annual bonus for either or both of the fiscal years immediately
preceding the Date of Termination, such average shall be calculated by using the
target annual bonus for such year or years, as applicable); plus

 

(5)           reimbursement of Executive’s expenses pursuant to Section 4(g).

 

(b)           In the event that Executive’s employment hereunder is terminated
during the period beginning on and including the Effective Date and ending on or
prior to the expiration of the Term by ServiceMaster for Cause or by Executive
for any reason other than Good Reason, including by reason of retirement, death
or disability, then ServiceMaster shall pay to Executive (or Executive’s
executors, legal representatives or administrators in the event of Executive’s
death), as compensation for services rendered to ServiceMaster and its
affiliated companies:

 

(1)           Executive’s Base Salary earned through the Date of Termination or
date of death, to the extent not previously paid (but after giving effect to any
amounts that would be deferred pursuant to the ServiceMaster deferred
compensation plan); plus

 

7

--------------------------------------------------------------------------------


 

(2)           in the event Executive’s employment is terminated by reason of
death, disability or retirement, (i) Executive’s annual bonus earned with
respect to the fiscal year immediately prior to the fiscal year in which the
Date of Termination occurs, to the extent not previously paid (but after giving
effect to any amounts that would be deferred pursuant to the ServiceMaster
deferred compensation plan), plus (ii) a Pro Rata Bonus; plus

 

(3)           reimbursement of Executive’s expenses pursuant to Section 4(g).

 

(c)           Payment.  Subject to Section 14, (i) any amount payable pursuant
to Section 6(a)(1) or 6(b)(1) above shall be paid in accordance with the payroll
practices of The ServiceMaster Company; (ii) any amount payable pursuant to
Section 6(a)(2) or 6(b)(2) shall be paid when annual bonuses for the applicable
fiscal years are paid to other executive officers of The ServiceMaster Company,
but in no event later than March 15 of the year following the year in respect of
which such bonuses were earned; and (iii) any amount payable pursuant to
Section 6(a)(3) or 6(a)(4) shall be paid in equal monthly installments during
the two-year period following the Date of Termination, except that all
installments that would have been paid during the first 45 days following the
Date of Termination shall be paid on the 45th day following the Date of
Termination.  In addition, if on the Date of Termination Executive is a
“specified employee,” as defined in Treasury Regulation Section 1.409A-1(i) and
determined using the identification methodology selected by the Company from
time to time, or if none, the default methodology, any or all amounts payable
under this Agreement on account of such termination of employment that would
(but for this provision) be payable within six months following the Date of
Termination, shall instead be paid in a lump sum on the first day of the seventh
month following the Date of Termination or, if earlier, upon Executive’s death,
except (i) to the extent of amounts that do not constitute a “deferral of
compensation” within the meaning of Treasury Regulation Section 1.409A-1(b)
(including without limitation by reason of the safe harbor set forth in Treasury
Regulation Section 1.409A-1(b)(9)(iii), as determined by the Company in its
reasonable good faith discretion); (ii) benefits which qualify as excepted
welfare benefits pursuant to Treasury Regulation Section 1.409A-1(a)(5); and
(iii) other amounts or benefits that are not subject to the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).

 

(d)           Continuation of Benefits.  In the event Executive is entitled to
the severance benefits under Section 6(a), then for 24 months following the Date
of Termination Executive and his dependents shall continue to be eligible to
participate in all policies of medical, dental, vision and life insurance with
the same level of coverage, upon the same terms and otherwise to the same extent
as such policies are offered to executive officers of ServiceMaster and The
ServiceMaster Company, and The ServiceMaster Company and Executive shall share
the costs of the continuation of such insurance coverage in the same proportion
as such costs are shared by The ServiceMaster

 

8

--------------------------------------------------------------------------------


 

Company and its executive officers.  Executive shall be entitled to continue
coverage of Benefits covered by Federal continuation coverage requirements
(COBRA) for the full COBRA period.

 

(e)           Exclusive Severance.  Any amount paid pursuant to Section 6(a) or
6(b) shall be paid in lieu of any other amount of severance relating to salary
or bonus continuation to be received by Executive upon termination of employment
of Executive under any severance plan, policy or arrangement of ServiceMaster or
its affiliated companies.  Notwithstanding the foregoing, in the event that
Executive’s employment hereunder is terminated hereunder for any reason,
Executive shall be entitled to continuation of Benefits subject to the terms and
conditions of such benefit plans or programs for terminated employees.

 

(f)            Equity-Based Compensation.  Each share of Common Stock and all
RSUs and Options held by Executive on the Date of Termination or date of death
shall be subject to the terms and conditions of the applicable Management Equity
Agreement and the Stock Incentive Plan, including, without limitation, the
restriction periods, vesting and forfeiture schedules, and termination
provisions.

 

(g)           PSRP.  Executive’s participation, if any, in the PSRP shall end as
of the Date of Termination or date of death, if applicable.

 

(h)           Deferred Compensation Plan.  Executive’s participation, if any, in
the ServiceMaster deferred compensation plan shall end as the Date of
Termination or date of death, if applicable.  Any compensation previously
deferred by Executive (together with any interest and earnings thereon) under
the deferred compensation plan or any successor plan shall be paid or
distributed in accordance with the terms of the plan and Executive’s elections
under the plan.

 

(i)            Release.  Notwithstanding anything to the contrary in this
Section 6, in the event the Company is obligated to make payments pursuant to
Sections 6(a)(3), 6(a)(4), and 6(d), it shall be a condition to such payments
that, within thirty (30) days following the Date of Termination, Executive enter
into a general release of claims waiving any and all claims against the Company,
its subsidiaries, their affiliates and their respective officers, directors,
employees, agents, representatives, stockholders, members and partners relating
to this Agreement and to his employment during the term hereof; provided that
Executive shall not be obligated to release (i) Executive’s rights under this
Agreement, (ii) claims in respect to equity awards held by Executive, (iii)
Executive’s rights to vested benefits under the Company’s employee benefit
plans, or (iv) any rights to indemnification or reimbursement from the Company
or any of its subsidiaries pursuant to their organizational documents or any
applicable D&O insurance policy.

 

(j)            Notice of Termination.  Each party shall provide the other party
with thirty (30) days’ advance written notice of its intention to terminate
Executive’s employment

 

9

--------------------------------------------------------------------------------


 

for any reason, other than a termination by the Company for Cause or termination
by Executive with Good Reason (each of which shall be subject to the time
periods set forth in Exhibit A).

 

(k)           Effect of Non-Renewal of the Term by the Company.  The termination
of Executive’s employment by the Executive at the expiration of the Term and
following the election by the Company not to renew the Term shall be treated as
a termination by the Company without Cause.

 

7.             Covenants.

 

(a)           Non-Competition, Non-Solicitation and Confidentiality.  From and
after the Effective Date and through and including the date that is two years
after the Date of Termination, Executive shall not do any of the following,
directly or indirectly, without the prior written consent of the Board:

 

(1)           directly or indirectly (whether as owner, stockholder, director,
officer, employee, principal, agent, consultant, independent contractor, partner
or otherwise), in North America or any other geographic area in which
ServiceMaster or any subsidiary of ServiceMaster is then conducting business,
own, manage, operate, control, participate in, perform services for, or
otherwise carry on, a business similar to or competitive with the business
conducted by ServiceMaster or any subsidiary of ServiceMaster, provided that the
foregoing shall not prohibit Executive’s passive ownership of less than 1% of
any class of voting securities of a publicly held company which would otherwise
be prohibited under this Section 7(a)(1); or

 

(2)           directly or indirectly attempt to induce any employee of
ServiceMaster or any subsidiary of ServiceMaster to terminate his or her
employment with ServiceMaster or any subsidiary of ServiceMaster for any purpose
whatsoever, or attempt directly or indirectly, in connection with any business
to which Section 7(a)(1) applies, to solicit the trade or business of any
current or prospective customer, supplier or partner of ServiceMaster or any
subsidiary of ServiceMaster; or

 

(3)           directly or indirectly engage in any activity which is contrary,
inimical or harmful to the interests of ServiceMaster or any subsidiary of
ServiceMaster, including but not limited to (i) violations of ServiceMaster
policies, (ii) disclosure or misuse of any confidential information or trade
secrets of ServiceMaster or a subsidiary of ServiceMaster, (iii) participation
in any activity not approved by the Board which could reasonably be foreseen as
contributing to or resulting in a Change in Control and (iv) conduct related to
employment for which either criminal or civil penalties may be sought.

 

10

--------------------------------------------------------------------------------


 

(b)           Litigation and Regulatory Cooperation.  During and after
Executive’s employment, Executive shall cooperate fully with ServiceMaster in
the defense or prosecution of any claims or actions now in existence or which
may be brought in the future against or on behalf of ServiceMaster or its
affiliates that relate to events or occurrences that transpired while Executive
was employed by ServiceMaster.  Executive’s full cooperation in connection with
such claims or actions shall include, but not be limited to, being available to
meet with counsel to prepare for discovery or trial and to act as a witness on
behalf of ServiceMaster at mutually convenient times.  During and after
Executive’s employment, Executive also shall cooperate fully with ServiceMaster
or its affiliates in connection with any investigation or review of any Federal,
state or local regulatory authority as any such investigation or review relates
to events or occurrences that transpired while Executive was employed by
ServiceMaster.  ServiceMaster shall reimburse Executive for any reasonable
out-of-pocket expenses incurred in connection with Executive’s performance of
obligations pursuant to this Section 7(b).

 

8.             Reimbursement of Executive Expenses.  The Company shall reimburse
the Executive for reasonable legal fees incurred related to this Agreement, up
to a maximum of $10,000.  Such reimbursement shall be made within thirty (30)
days after the Executive provides an invoice for such services to the Company,
but in any event no later than March 15 of the year following the year in which
the fees are incurred.

 

9.             Successors and Assigns.  This Agreement shall inure to the
benefit of and be enforceable by ServiceMaster and its successors and assigns
and by Executive and Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.  This
Agreement shall not be terminated by any merger or consolidation of
ServiceMaster whereby ServiceMaster is or is not the surviving or resulting
corporation or as a result of any transfer of all or substantially all of the
assets of ServiceMaster.  In the event of any such merger, consolidation or
transfer of assets, the provisions of this Agreement shall be binding upon the
surviving or resulting corporation or the person or entity to which such assets
are transferred.

 

10.           Notice.  All notices and other communications required or
permitted under this Agreement (including the notice required by the definition
of Good Reason as set forth in Exhibit A) shall be in writing, shall be given by
personal delivery, overnight delivery by an established courier service, or by
certified mail, return receipt required, and shall be deemed to have been duly
given when delivered, addressed (a) if to Executive, at his address in the
records of the Company, and if to ServiceMaster, to ServiceMaster Global
Holdings, Inc., c/o The ServiceMaster Company, 860 Ridge Lake Blvd., Memphis, TN
38120, attention Senior Vice President, Human Resources, or (b) to such other
address as either party may have furnished to the other in writing in accordance
herewith.

 

11

--------------------------------------------------------------------------------


 

11.           Entire Agreement; Amendments.  Except as otherwise specified
herein, this Agreement and the Exhibits constitute the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersede and preempt any prior understandings, agreements or representations by
or between the parties, written or oral, which may have related in any manner to
the subject matter hereof.

 

12.           Modification or Waiver.  No provision of this Agreement may be
modified or waived unless such modification or waiver is agreed to in writing
and signed by Executive and a member of the Board.  No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.  Failure by Executive or
ServiceMaster to insist upon strict compliance with any provision of this
Agreement or to assert any right which Executive or ServiceMaster may have
hereunder shall not be deemed to be a waiver of such provision or right or any
other provision or right of this Agreement.

 

13.           Governing Law; Validity.  The interpretation, construction and
performance of this Agreement shall be governed by and construed and enforced in
accordance with the internal laws of the State of Delaware without regard to the
principle of conflicts of laws.  The invalidity or enforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any of the other provisions of this Agreement, which other provisions shall
remain in full force and effect.

 

14.           Withholding.  Any payments provided for herein shall be reduced by
any amounts required to be withheld by the Company from time to time under
applicable Federal, state or local income or employment tax laws or similar
statutes or other provisions of law then in effect.

 

15.           Payments by Subsidiaries.  Executive acknowledges that one or more
payments hereunder may be paid by one or more of the Company’s subsidiaries, and
Executive agrees that any such payment made by such subsidiary shall satisfy the
obligations of the Company hereunder with respect to (but only to the extent of)
such payment.

 

16.           Section 409A.  To the extent that any reimbursement, fringe
benefit, or other similar plan or arrangement in which Executive participates
during the term of the Executive’s employment under this Agreement or thereafter
provides for a “deferral of compensation” within the meaning of Section 409A of
the Code, (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit; (ii) the amount eligible
for reimbursement or payment under such plan or arrangement in one calendar year
may not affect the amount eligible for reimbursement or payment in any other
calendar year (except that a plan providing medical or health benefits may
impose a generally applicable limit on the amount that may be reimbursed

 

12

--------------------------------------------------------------------------------


 

or paid); (iii) subject to any shorter time periods provided in any expense
reimbursement policy of the Company, any reimbursement or payment of an expense
under such plan or arrangement must be made on or before the last day of the
calendar year following the calendar year in which the expense was incurred; and
(iv) the reimbursements shall be made pursuant to objectively determinable and
nondiscretionary Company policies and procedures regarding such reimbursement of
expenses.  In addition, with respect to any payments or benefits subject to
Section 409A, reference to Executive’s “Date of Termination” (and corollary
terms) with the Company shall be construed to refer to Executive’s “separation
from service” (as determined under Treas. Reg. Section 1.409A-1(h), as uniformly
applied by the Company) with the Company.  Whenever a provision under this
Agreement specifies a payment period with reference to a number of days, the
actual date of payment within the specified period shall be within the sole
discretion of the Company.  Executive’s right to receive any installment
payments hereunder shall, for purposes of Section 409A, be treated as a right to
receive a series of separate and distinct payments.

 

17.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument.

 

[Signature Page Follows]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed the
day and year first written above.

 

 

 

SERVICEMASTER GLOBAL HOLDINGS, INC.

 

 

 

 

By:

/s/ Greer McMullen

 

 

Name: Greer McMullen

 

 

Title: Vice President

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

/s/ Harry J. Mullany III

 

Harry J. Mullany III

 

--------------------------------------------------------------------------------


 

Exhibit A

 

As used in this Agreement, the following terms shall have the respective
meanings set forth below:

 

(a)           “Cause” means:

 

(1)           a material breach by Executive of his duties and responsibilities
(other than as a result of incapacity due to physical or mental illness) which
is demonstrably willful and deliberate on Executive’s part, which is committed
in bad faith or without reasonable belief that such breach is in the best
interests of ServiceMaster and which is not remedied within thirty (30) days
after receipt of written notice from ServiceMaster specifying such breach; or

 

(2)           the commission by Executive of a felony or misdemeanor (whether or
not a felony) involving any act of fraud, embezzlement, or dishonesty, or any
other intentional misconduct by Executive that adversely and significantly
affects the business affairs or reputation of ServiceMaster or an affiliated
company; or

 

(3)           any failure by Executive to cooperate with any investigation or
inquiry into Executive’s business practices, whether internal or external,
including, but not limited to Executive’s refusal to be deposed or to provide
testimony at any trial or inquiry.

 

Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause unless he has: (i) had ten (10) days’ written notice
setting forth the reasons for ServiceMaster’s intention to terminate for Cause;
(ii) had an opportunity to be heard before the Board; and (iii) received a
notice of termination from the Board stating that in the opinion of a majority
of the full Board (excluding Executive) that Executive is responsible for
conduct of a type set forth above and specifying in reasonable detail the
particulars thereof.

 

(b)           “Change in Control” shall have the meaning set forth in the Stock
Incentive Plan; provided that in the event such definition shall be modified or
revised in the Stock Incentive Plan, then the definition of Change in Control
for purposes of this Agreement shall be so modified or revised.

 

(c)           “Good Reason” means, without Executive’s written consent, the
occurrence of any of the following events:

 

(1)           any of (i) the reduction in any material respect in Executive’s
position(s), authorities or responsibilities with ServiceMaster,

 

--------------------------------------------------------------------------------


 

(ii) Executive no longer reporting directly to the Board, or (iii) any failure
to re-elect Executive to serve as CEO of ServiceMaster; provided, however, that
Good Reason shall not occur if the Board elects a non-executive Chairman, so
long as Executive remains a member of the Board and continues to report directly
to the Board;

 

(2)           a reduction in Executive’s Base Salary or target annual bonus,
each as in effect on the Effective Date or as the same may be increased from
time to time thereafter; or

 

(3)           the failure of ServiceMaster to (i) provide Executive and
Executive’s dependents Benefits substantially comparable to the plans,
practices, programs and policies of ServiceMaster and its subsidiaries in effect
for Executive on the Effective Date, (ii) provide an office, together with
secretarial and other assistance, substantially comparable to that provided to
Executive by ServiceMaster on the Effective Date, or (iii) provide Executive
with four weeks annual paid vacation.

 

If Executive determines that Good Reason exists, Executive must notify
ServiceMaster in writing, within one hundred eighty (180) days following
Executive’s knowledge of the first event which Executive determines constitutes
Good Reason, or such event shall not constitute Good Reason under the terms of
Executive’s employment.  If ServiceMaster remedies such event within thirty (30)
days following receipt of such notice, Executive may not terminate employment
for Good Reason as a result of such event.

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Form of Employee Stock Subscription Agreement for Harry J. Mullany III has been
filed as Exhibit 10.2 of The ServiceMaster Company’s Current Report on Form 8-K,
filed on February 22, 2011, which also includes this Employment Agreement.

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Form of Employee Restricted Stock Unit Agreement for Harry J. Mullany III has
been filed as Exhibit 10.3 of The ServiceMaster Company’s Current Report on
Form 8-K, filed on February 22, 2011, which also includes this Employment
Agreement.

 

--------------------------------------------------------------------------------


 

Exhibit D

 

Forms of the Employee (Superperformance) Option Agreement for Harry J. Mullany
III and Employee Stock Option Agreement for Harry J. Mullany III have been filed
as Exhibits 10.4 and 10.5, respectively, of The ServiceMaster Company’s Current
Report on Form 8-K, filed on February 22, 2011, which also includes this
Employment Agreement.

 

--------------------------------------------------------------------------------